 



Execution Copy
WAIVER UNDER
CREDIT AGREEMENT
     THIS WAIVER UNDER CREDIT AGREEMENT (this “Waiver”) is made and entered into
as of October 17, 2007, by and among Breeze-Eastern Corporation, a Delaware
corporation (formerly known as TransTechnology Corporation, “Borrower”), the
lenders listed on the signatory pages hereof (the “Lenders”), and Wells Fargo
Foothill, Inc., a California corporation, as the arranger and administrative
agent for the Lenders (“Administrative Agent”), and AC Finance LLC as co-lead
arranger (“Co-Lead Arranger”).
WITNESSETH:
     WHEREAS, Borrower, the Lenders, Administrative Agent, and Co-Lead Arranger
are parties to that certain Amended and Restated Credit Agreement, dated as of
May 1, 2006 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, including all schedules thereto, the “Credit
Agreement”);
     WHEREAS, Borrower desires to enter into that certain Contract No. DP3/
between The General Headquarters (GHQ) of the United Arab Emirates Armed Forces
and Borrower (the “Contract”), attached as Exhibit A hereto;
     WHEREAS, should the Borrower execute the Contract, Borrower would be
required to enter into certain down payment guarantees (the “Guarantees”) and
performance/warranty bonds (the “Bonds”), the aggregate amount of Indebtedness
in respect of which would not exceed $707,787.20 (such Guarantees and the Bonds
are to be agreed in substantially the same form as Annex 4 and Annex 5,
respectively, included in Exhibit A hereto);
     WHEREAS, absent a waiver from the Required Lenders, the delivery of the
Guarantees and the Bonds would cause an Event of Default under Section 7.2(a) of
the Credit Agreement (the “Indebtedness Default”) to occur;
     NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:
Section 1. Definitions. Any capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.
Section 2. Waiver. Subject to the terms and conditions set forth herein,
Administrative Agent and Required Lenders hereby agree to waive the Indebtedness
Default so long as the aggregate amount of Indebtedness in respect of the
Guarantees and the Bonds does not exceed $900,000.00 in the aggregate.

 



--------------------------------------------------------------------------------



 



Section 3. Representations and Warranties. In order to induce Administrative
Agent and the Required Lenders to enter into this Waiver, Borrower hereby
represents and warrants that:
          3.01 No Default. At and as of the Effective Date (as defined in
Section 4), after giving effect to this Waiver, no Default or Event of Default
exists.
          3.02 Representations and Warranties True and Correct. At and as of the
Effective Date, and both prior to and after giving effect to this Waiver, each
of the representations and warranties contained in the Credit Agreement and the
other Loan Documents is true and correct as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date).
          3.03 Corporate Power, Etc. Borrower (a) has all requisite corporate
power and authority to execute and deliver this Waiver and to consummate the
transactions contemplated hereby and (b) has taken all action, corporate or
otherwise, necessary to authorize the execution and delivery of this Waiver and
the consummation of the transactions contemplated hereby.
          3.04 No Conflict. The execution, delivery and performance by Borrower
of this Waiver will not (a) violate any provision of federal, state, or local
law or regulation applicable to Borrower, the Governing Documents of Borrower,
or any order, judgment, or decree of any court or other Governmental Authority
binding on Borrower, (b) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any material
contractual obligation of Borrower, (c) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any properties or assets of
Borrower, other than Permitted Liens, or (d) require any unobtained approval of
Borrower’s interestholders or any unobtained approval or consent of any Person
under any material contractual obligation of Borrower.
          3.05 Binding Effect. This Waiver has been duly executed and delivered
by Borrower and constitutes the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
relating to or affecting the enforcement of creditors’ rights generally, and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
Section 4. Conditions. This Waiver shall be effective as of October 17, 2007
(the “Effective Date”) upon the fulfillment, in a manner satisfactory to
Administrative Agent of all of the following conditions precedent set forth in
this Section 4:
          4.01 Execution of the Waiver. Borrower, Administrative Agent and the
Required Lenders shall have executed an original counterpart of this Waiver and
shall have delivered (including by way of facsimile or other electronic
transmission) the same to Administrative Agent.

2



--------------------------------------------------------------------------------



 



          4.02 Delivery of Documents. Administrative Agent shall have received a
fully executed copy of all other such instruments, documents and agreements as
Administrative Agent may reasonably request, in form and substance reasonably
satisfactory to Administrative Agent.
          4.03 Representations and Warranties. As of the Effective Date, the
representations and warranties set forth in Section 3 hereof shall be true and
correct.
          4.04 Compliance with Terms. Borrower shall have complied in all
respects with the terms hereof and of any other agreement, document, instrument
or other writing to be delivered by Borrower in connection herewith.
Section 5. Miscellaneous.
          5.01 Continuing Effect. Except as specifically provided herein, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms and are hereby ratified and
confirmed in all respects.
          5.02 No Waiver. This Waiver is limited as specified and the execution,
delivery and effectiveness of this Waiver shall not operate as a modification,
acceptance or waiver of any provision of the Credit Agreement or any other Loan
Document, except as specifically set forth herein.
          5.03 Governing Law. THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          5.04 Severability. The provisions of this Waiver are severable, and if
any clause or provision shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision in this Waiver in any jurisdiction.
          5.05 Counterparts. This Waiver may be executed in any number of
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument. A complete set of counterparts shall be lodged with Borrower,
Administrative Agent and each Lender.
          5.06 Headings. Section headings in this Waiver are included herein for
convenience of reference only and shall not constitute a part of this Waiver for
any other purpose.
          5.07 Binding Effect; Assignment. This Waiver shall be binding upon and
inure to the benefit of Borrower, Administrative Agent, Co-Lead Arranger and the
Lenders and their respective successors and assigns.
          5.08 Expenses. Borrower agrees to pay Administrative Agent upon demand
for all reasonable expenses, including reasonable fees of attorneys and
paralegals for Administrative Agent (who may be employees of Administrative
Agent), incurred by

3



--------------------------------------------------------------------------------



 



Administrative Agent in connection with the preparation, negotiation and
execution of this Waiver and any document required to be furnished herewith.
[Signature pages follow]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            BREEZE-EASTERN CORPORATION,
as Borrower
      By:   /s/ JOSEPH F. SPANIER         Name:   JOSEPH F. SPANIER       
Title:   EXEC. VP, CFO + TREASURER          WELLS FARGO FOOTHILL, INC.,
as Administrative Agent and Lender
      By:   /s/ Peter Schuebler         Name:   Peter Schuebler        Title:  
Vice President          MAPS CLO FUND I, LLC,
as Lender

By: Callidus Capital Management, LLC, its
Collateral Manager
      By:   /s/ PETER R. BENNITT         Name:   PETER R. BENNITT       
Title:   PRINCIPAL          MAPS CLO FUND II, LTD.,
as Lender

By: Callidus Capital Management, LLC, its
Collateral Manager
      By:   /s/ PETER R. BENNITT         Name:   PETER R. BENNITT       
Title:   PRINCIPAL     

[SIGNATURE PAGE TO OCTOBER 2007 WAIVER]

 



--------------------------------------------------------------------------------



 



            AC FINANCE LLC,
as Co-Lead Arranger
      By:   /s/ Joseph Taylor         Name:   Joseph Taylor        Title:  
Managing Director          ALLIED CAPITAL SENIOR DEBT FUNDING
2007-1,
as Lender

By: A.C. Corporation, Its Collateral Manager
      By:   /s/ Eric Groberg         Name:   Eric Groberg         Title:  
Managing Director     

[SIGNATURE PAGE TO OCTOBER 2007 WAIVER]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[See attached]

 



--------------------------------------------------------------------------------



 



CONTRACT No. DP3/
BETWEEN
THE GENERAL HEADQUARTERS (GHQ) OF THE
UNITED ARAB EMIRATES ARMED FORCES
AND
Breeze-Eastern Corporation

          DP3/   1    

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          TITLE   PAGE
 
       
TABLE OF CONTENTS
    2  
ARTICLE 1 —GENERAL
    6  
ARTICLE 2 — ORIGIN
    6  
ARTICLE 3 — DEFINITIONS
    6  
ARTICLE 4 — SCOPE
    7  
ARTICLE 5 — PRICES
    7  
ARTICLE 6 — TERMS AND MEANS OF PAYMENT
    8  
ARTICLE 7 — OPTION TO PURCHASE
    10  
ARTICLE 8 — DELIVERY
    11  
ARTICLE 9 — TITLE & RISK OF LOSS
    11  
ARTICLE 10 — PENALTIES FOR LATE DELIVERY
    11  
ARTICLE 11 — REJECTED LINE ITEMS
    12  
ARTICLE 12 — FORCE MAJEURE
    12  
ARTICLE 13 — OBLIGATIONS & RIGHTS
    12  
ARTICLE 14 — WARRANTY
    13  
ARTICLE 15 — MARKING & PACKING
    13  
ARTICLE 16 — INSURANCE
    14  
ARTICLE 17 — CHANGES
    14  
ARTICLE 18 — PERFORMANCE/WARRANTY BONDS
    14  
ARTICLE 19 — TERMINATION OF CONTRACT
    15  
ARTICLE 20 — TAXES & DUTIES
    15  
ARTICLE 21 — SPARES
    16  
ARTICLE 22 — MANUALS & CATALOGUES
    16  
ARTICLE 23 — TRAINING
    16  
ARTICLE 24 — ASSIGNMENT & BENEFIT
    16  
ARTICLE 25 — INSPECTION
    17  
ARTICLE 26 — ACCEPTANCE
    17  
ARTICLE 27 — INDEMNITY
    17  
ARTICLE 28 — POLITICS
    18  

          DP3/   2    

 



--------------------------------------------------------------------------------



 



          TITLE   PAGE
 
       
ARTICLE 29 — ENVIRONMENTAL CONDITIONS
    18  
ARTICLE 30 — MISCELLANEOUS
    18  
ARTICLE 31 — MODIFICATION
    19  
ARTICLE 32 — PRIOR AGREEMENT
    19  
ARTICLE 33 — MAINTENANCE
    19  
ARTICLE 34 — TECHNICAL ASSISTANCE
    19  
ARTICLE 35 — OBSERVATION OF RULES & REGULATIONS
    19  
ARTICLE 36 — EXPORT/IMPORT LAWS
    20  
ARTICLE 37 — ARBITRATION
    20  
ARTICLE 38 — ADDRESSES AND NOTICES
    20  
ARTICLE 39 — OFFSETS AGREEMENT
    21  
ARTICLE 40 — ENTIRE CONTRACT
    22  
ARTICLE 41 — COMING INTO FORCE
    22  

          DP3/   3    

 



--------------------------------------------------------------------------------



 



ANNEXES

                  Page
 
       
ANNEX 1
  TECHNICAL ASSISTANCE   24
 
       
ANNEX 2
  PRICE BREAKDOWN   25
 
       
ANNEX 3
  DELIVERY SCHEDULE   26
 
       
ANNEX 4
  SPECIMEN OF DOWN PAYMENT GUARANTEE   27
 
       
ANNEX 5
  SPECIMEN OF PERFORMANCE/WARRANTY BOND   28
 
       
ANNEX 6
  SPECIMEN FOR FACTORY ACCEPTANCE CERTIFICATE   29
 
       
ANNEX 7
  SPECIMEN DELIVERY ACCEPTANCE CERTIFICATE   30
 
       
ANNEX 8
  SPECIMEN FOR FINAL ACCEPTANCE CERIFICATE   31
 
       
ANNEX 9
  WARRANTY   32
 
       
ANNEX 10
  TRAINING   34
 
       
ANNEX 11
  PRODUCT SPECIFICATION   36
 
       
ANNEX 12
  SPECIMEN OF CERTIFICATE OF ORIGIN   37
 
       
ANNEX 13
  Conditions of Storage and Conditioning Requirements Sheet   38

          DP3/   4    

 



--------------------------------------------------------------------------------



 



This CONTRACT is made by, and between:
The GHQ, UAE ARMED FORCES, ABU DHABI, UNITED ARAB EMIRATES,
Represented by Lt General Hamad Mohamed Thani AlRomaithi
Hereinafter called the BUYER (The First Party).
And
Breeze-Eastern Corporation
700 Liberty Ave
Union, NJ 07083
U.S.A.
Represented by Frank Wukovits
Vice President of Programs and Contracts
Hereinafter called the SELLER (The Second Party).

          DP3/   5    

 



--------------------------------------------------------------------------------



 



PREAMBLE
Whereas the BUYER is desirous to purchase the following Products and Services
from the SELLER for their aircrafts Puma SM and Chinook CH47C+ in accordance
with the provisions of this Contract:

  •   A quantity of ten (10) dual rescue hoist systems (HS-29900) with spares,
training and warranty according to this contract.

and
Whereas the SELLER undertakes to supply the Products and Services subject of
this Contract according to the terms and conditions of this Contract and
specifications agreed upon.
Therefore, the Parties agree as follows:
ARTICLE 1 — GENERAL

1.1   The Preamble aforementioned and all Annexes attached shall form an
integral part of this Contract.

ARTICLE 2 — ORIGIN

2.1   All Products under this contract shall be of North America and EU Origin
Only.

ARTICLE 3 — DEFINITIONS

3.1   Definitions and interpretation of the words used in this Contract are as
follows and part of this Contract:-   3.1.1   “BUYER” shall mean:- The General
Headquarters, UAE Armed Forces, Abu Dhabi.   3.1.2   “SELLER” shall mean:-
Breeze-Eastern Corporation   3.1.3   “CONTRACT” shall mean:- The conditions of
this Contract and its annexes incorporated hereto.   3.1.4   “Products” shall
mean:- Dual rescue hoist systems, and spares as per Annex 2.   3.1.5   “Service”
shall mean:- Support to the BUYER, Technical Assistance, training and warranty
as detailed within Annexes 1, 9 and 10.   3.1.6   “Month” shall mean:- Calendar
month.

          DP3/   6    

 



--------------------------------------------------------------------------------



 



ARTICLE 4 — SCOPE
The SELLER hereby agrees to sell and deliver, and the BUYER hereby agrees to
purchase and accept the Products their spare parts, manuals and related Services
as set forth in this CONTRACT at the prices as set forth herein and according to
the other terms and conditions of this CONTRACT.
ARTICLE 5 — PRICES

5.1   The Seller agrees to sell and deliver new and latest year manufactured
Products and supply in accordance with specifications, design, quality and
material as stipulated in the CONTRACT.   5.2   Total CONTRACT value is:
$2,359,292 (US Dollars Two Million, Three Hundred Fifty Nine Thousand, Two
Hundred and Ninety Two).   5.3   Currency of the CONTRACT is: United States
Dollars (USD)   5.4   The prices of the Products to be delivered to the BUYER
are DDU Abu Dhabi International Airport (Incoterms 2000) as specified under
Annex 3.   5.5   The prices quoted in this CONTRACT are fixed, final and not
subject to escalation.   5.6   Price breakdown of the Products and Services is
specified under Annex (2). These prices includes the cost of:

  5.6.1   Airworthy packing of goods.     5.6.2   Sellers costs for factory
acceptance and inspection.     5.6.3   Sellers costs for final acceptance.    
5.6.4   Export duties/license levied by other than the Buyer’s country.    
5.6.5   Any charges or other duties / fees to be levied in the country
manufacturing the Goods.     5.6.6   Seller’s reasonable support in accordance
with the requirements of this Contract to Buyer to assist a 3rd party in the
integration of the products.

          DP3/   7    

 



--------------------------------------------------------------------------------



 



ARTICLE 6 — TERMS AND MEANS OF PAYMENT

6.1   PAYMENTS       The schedule of payments will be the following:   6.1.1  
DOWN PAYMENT       A down payment of USD $471,858 (US Dollars Four hundred
Seventy One Thousand, Eight hundred and Fifty Eight) representing Twenty percent
(20%) of the total value of this CONTRACT, will be paid by the BUYER to the
SELLER, according to article 6.2.2 of the CONTRACT.   6.1.2   DELIVERY PAYMENTS
      Delivery payment of USD $1,179,646 (US Dollars One Million, One Hundred
Seventy Nine Thousand, Six Hundred and Forty Six) representing Fifty percent
(50%) of the total value of the Products and Services specified in Annex 2 of
this CONTRACT, will be paid by the BUYER to the SELLER according to article
6.2.4.1 of the CONTRACT.   6.1.3   FINAL PAYMENTS       Final payments of USD
$707,788 (US Dollars Seven Hundred Seven Thousand, Seven Hundred and Eighty
Eight) representing Thirty percent (30%) of the total value of the Products and
Services specified in Annex 2 of this CONTRACT, will be paid by the BUYER to the
SELLER according to article 6.2.4.2 of the CONTRACT.   6.2   PROCEDURE OF
PAYMENTS   6.2.1   BANK ACCOUNT

J.P. Morgan Chase & Co.
2000 Morris Avenue, Union, NJ 07083 U.S.A.
Account No. 323404243
ABA Routing No. 021000021
SWIFT Code: CHASU533

6.2.2   DOWN PAYMENT: TRANSFER OF FUNDS   6.2.2.1   Within thirty (30) days
after receipt by the SELLER of notification of signature of the original
CONTRACT by the BUYER, the SELLER will present to the BUYER the following
documents for payment:

  •   One (1) original invoice together with seven (7) complete copies bearing
CONTRACT number, of an amount of USD $471,858 (US Dollars Four hundred Seventy
One Thousand, Eight hundred and Fifty Eight) corresponding to the Down Payment
of the Contract value, as specified in Annex 2 of the CONTRACT.

          DP3/   8    

 



--------------------------------------------------------------------------------



 



  •   Down Payment Guarantee Certificate, as per specimen in Annex 4.

6.2.2.2   The BUYER, shall within 30 days after receipt of the above mentioned
documents, pay, by telegraphic transfer of funds, the said Down payment to the
account of the SELLER as per Article 6.2.1 of the CONTRACT   6.2.3   DELIVERY
AND FINAL PAYMENTS   6.2.3.1   The BUYER shall, within Sixty (60) days after
receipt of the Performance Guarantee Certificate, open in favor of the SELLER,
an irrevocable, transferable and allowing partial deliveries, Documentary Credit
at SELLER’S bank stipulated in article 6.2.1 of the CONTRACT.   6.2.3.2   The
amount of the documentary credit will be USD $1,887,434 (US Dollar One Million,
Eighty Hundred Eighty Seven, Four Hundred and Thirty Four) representing eighty
percent (80%) of the value of the CONTRACT as specified in Annex 2.   6.2.3.3  
This documentary credit shall remain valid until the whole amount of the
CONTRACT has been paid.   6.2.3.4   Should the documentary credit expire before
completion of the payments of the Contract, the BUYER shall in due time extend
the documentary credit at the request of the SELLER. All the related costs of
the extension of the documentary credit shall be borne by the SELLER if he is in
default to deliver as per the CONTRACT.   6.2.3.5   All fees, taxes, bank and
other charges related to the documentary credit required to be paid in the
BUYER’S country shall be borne by the BUYER.   6.2.3.6   All fees, taxes, bank
and other charges related to the documentary credit required to be paid outside
the BUYER’S country shall be borne by the SELLER   6.2.4   DOCUMENTS REQUIRED
FOR PAYMENT   6.2.4.1   DOCUMENTS REQUIRED FOR PAYMENT OF DELIVERY PAYMENTS  
6.2.4.1.1   Fifty percent (50%) of the value of each Products and Services as
specified under Annex 2 for each delivery against the following documents:   a)
  One original and seven (7) copies of commercial invoice, each bearing CONTRACT
number, and documentary credit number.   b)   One (1) original and two
(2) copies of Certificate of Conformity, countersigned by the SELLER’S Quality
Assurance.

          DP3/   9    

 



--------------------------------------------------------------------------------



 



c)   One (1) original and two (2) copies of Factory Acceptance Certificate as
per specimen in Annex 6, signed by the SELLER’S representative.   d)   Bill of
lading or Airway bill signifying delivery as per Article 8.   e)   One
(1) original and two (2) copies of the packing list   f)   Delivery Acceptance
Certificate as per specimen in Annex 7, countersigned by BUYER’S authorized
representative.   6.2.4.2   DOCUMENTS REQUIRED FOR PAYMENT OF FINAL PAYMENTS  
6.2.4.2.1   The final thirty percent (30%) of the value of each Products and
Services as specified in Annex 2 against the following documents:   a)   One
original and seven (7) copies of commercial invoice, each bearing CONTRACT
number, and documentary credit number.   b)   One (1) original and two
(2) copies of Final Acceptance Certificate as per specimen in Annex 8, signed by
the Commander/Deputy Commander, Special Operations Command.   6.2.5   BANK
GUARANTEES   6.2.5.1   In order to guarantee the repayment of the Down Payment
in case of failure in the delivery obligations of the SELLER as has been stated,
a Down Payment Guarantee of the same amount as stipulated under Article 6.1.1
shall be issued in favour of the BUYER. A specimen of this bank guarantee is
shown under Annex 4.   6.2.5.2   In order to guarantee the fulfillment of the
CONTRACT, a Performance/Warranty guarantee of USD $235,929.20, (US Dollar Two
Hundred Thirty Five Thousand, Nine Hundred Twenty Nine and twenty Cents)
representing 10 % of the value of the CONTRACT, shall be issued in favour of the
BUYER, as stipulated in Article 18 of the CONTRACT.   6.2.5.3   The
Performance/Warranty Guarantee shall become valid from the date of issuance, and
shall be reduced to the amount of USD $117,965 (US Dollar One Hundred Seventeen
Thousand, Nine Hundred and Sixty Five) representing 5% of the value of the
delivered Products, upon final acceptance of the last deliverable Products and
Services and shall then continue in force as a Warranty Guarantee until
expiration of the warranty period as stipulated under article 14.

ARTICLE 7 — OPTION TO PURCHASE

7.1   In addition to the purchase of the firm quantity subject of this CONTRACT,
the BUYER can purchase additional Products according to the price breakdown in
Annex 2 and the delivery schedule in Annex 3.

          DP3/   10    

 



--------------------------------------------------------------------------------



 



ARTICLE 8 — DELIVERY

8.1   The SELLER undertakes to deliver the Products and Services on DDU Abu
Dhabi (International Airport), basis as per Incoterms 2000.   8.2   Delivery
schedule is attached hereto as Annex 3. CONTRACT effective date (T0) will be at
notification of signature of CONTRACT, Article 40. Any delay of more than
30 days beyond the period stated in Article 6.2.2, by the BUYER in paying the
Down Payments as stipulated under Article 6.2.2, will extend T0 with a
corresponding period, provided the delay is not due to SELLER’S default.   8.3  
Earlier and partial deliveries of Products will be allowed, provided the BUYER
agrees with the revised delivery schedule.

ARTICLE 9 — TITLE & RISK OF LOSS

9.1   Risk, Title and Ownership of the Products shall be transferred to the
BUYER at the time the delivery is made by the SELLER as per Article 8 above.

ARTICLE 10 — PENALTIES FOR LATE DELIVERY

10.1   PENALTIES FOR LATE DELIVERY       In case the SELLER fails to supply the
Products contracted for in whole or in part at a time later than that stated in
the CONTRACT, including the replacement of the rejected items, the BUYER
reserves the right to apply a penalty of one percent (1%) per week of the value
of items so delayed for the first week or a part thereof. Thereafter the penalty
will be increased to two percent (2%) per week for each subsequent week or part
thereof, up to a maximum penalty of 10% of the value of the items so delayed.  
10.2   RISK PURCHASE       In case the SELLER fails to supply the items
contracted for in whole or in part (including the rejected items) at the time of
delivery as provided for in the CONTRACT, the BUYER shall have the right to take
one of the two following measures, without entering into litigation, provided a
30 day notice is given to the SELLER by a registered letter:

  1)   Make a risk purchase of the items that the SELLER has failed to supply
from a third party at the expense of the SELLER (through direct negotiations or
inquiries, subject to the same conditions and specifications previously agreed
to and contracted for with the SELLER). Any excess values in price shall be
deducted from the guarantee provided by the SELLER or from his dues held with
the BUYER or any Government authority, plus overhead expenses at the rate of 5%
of the

          DP3/   11    

 



--------------------------------------------------------------------------------



 



      value of items so purchased plus whatever penalty is due for the delayed
period in supply.     2)   Cancel the contracted items and encash the entire
amount of the guarantee in case of failure to supply totally or encash an amount
equivalent to 10% of the value of the items so cancelled

10.3   The BUYER may waive the penalty in full or in part, should the SELLER
submit documents to prove to the satisfaction of the BUYER that the causes of
delay were beyond his reasonable control as per article 12.

ARTICLE 11 — REJECTED LINE ITEMS

11.1   On receipt of the Products at Abu Dhabi, if any item/items are rejected
by the BUYER for non-conformity with specifications and modifications agreed
upon, as per conditions of CONTRACT, then the SELLER must arrange for
replacement of rejected items free of charge (including the freight and
insurance charges) as per the agreed specifications and modifications, along
with the payment of consequent penalty charges for late delivery imposed with
effect from the contractual delivery date and until the date of replacement. The
rejected items are to be collected by the SELLER at his own cost and risk.  
11.2   If the rejected items are sent back to the SELLER on his request, then
all the expenses thus incurred by the BUYER plus administrative charges of 10%
value of the rejected goods shall be borne by the SELLER

ARTICLE 12 — FORCE MAJEURE
The following should be considered as cases of force majeure and relieve the
parties of their obligation under the CONTRACT as long as the circumstances
last-
Fire, mobilization, requisition, war, embargoes, currency restriction,
insurrection, and acts of God.
ARTICLE 13 — OBLIGATIONS & RIGHTS
The Party claiming force majeure shall immediately upon occurrence, notify the
other party of such event by fax, telex or telegraph stating the estimated
consequences. Onus to prove the occurrence of such events lies on the party
claiming its invocation. If the force majeure situation lasts more than
(3) three months the BUYER may terminate the CONTRACT without affecting his
rights adversely under this CONTRACT. Any extension in the delivery period due
to causes of force majeure shall be by mutual agreement between the parties.

          DP3/   12    

 



--------------------------------------------------------------------------------



 



ARTICLE 14 — WARRANTY

14.1   The SELLER warrants that the Products, (including software), and the
Services (including validation, qualification, modification and retrofit,
performed and delivered under this contract) shall be in full conformance with
the specifications and shall be free from defect in material, workmanship,
design and manufacture for a period of 24 months after final acceptance, as
specified under Article 26, and further warrants that any item/items or
part/parts found defective through faulty design, workmanship, manufacture,
size, dimensions and material will be replaced or repaired free of cost, within
the said period of 24months.   14.2   The SELLER shall guarantee a storage
warranty of 3 years for the stored spare arts provided under Annex 2 of the
CONTRACT, provided proper storage and packing is maintained during that period
in accordance with Annex 14 of the Contract. No warranty is given with respect
to those parts and components of the deliverables which are normally
Time-Limited such as, but not limited to, rubber parts, ball bearings,
electronic and non-metallic parts.   14.3   It is understood that if a defect(s)
of a part or parts of the Products is/are due to a failure by a part subject of
this warranty, the warranty will apply to said defective part or parts.   14.4  
If necessary to return any item accepted under this clause to the SELLER to
affect the necessary repair or replacement, all associated cost shall be born by
the SELLER, including the cost of transportation, insurance and handling
charges.   14.5   The warranties stated herein are in lieu of all other
warranties. SELLER shall not be liable or responsible for consequential damages
with respect to the contract items delivered hereunder except to the extent
identified above, and the BUYER agrees to indemnify and hold harmless the SELLER
against such damages

ARTICLE 15 — MARKING & PACKING

15.1   The spares/items, required to be kept in the Warehouse should be suitably
preserved and packed for long-term storage keeping in view the climatic
conditions of the UAE.   15.2   Marking and packing of the Products will be done
in accordance with the approved standard of the factory. Each package will be
marked and consigned to:

  15.2.1   FOR DELIVERY TO UAE         CONTRACT No.                     
UAE ARMED FORCES
SPECIAL OPERATIONS COMMAND
POST BOX No. 309/39

          DP3/   13    

 



--------------------------------------------------------------------------------



 



      ABU DHABI — UAE     15.2.2   FOR DELIVERY TO
Breeze-Eastern Corporation 700
Liberty Avenue
Union, NJ 07083
U.S.A.

15.3   The O-level spares will be delivered in suitable containers.   15.4   Any
loss or damage to the goods due to faulty packing will be the responsibility of
the SELLER

ARTICLE 16 — INSURANCE

16.1   During transportation from SELLER’S facilities to Abu Dhabi, the SELLER
will arrange insurance.

ARTICLE 17—CHANGES

17.1   Should at any time during the life of the CONTRACT, either party desire
to make a change to this CONTRACT, the party desiring the change shall submit to
the other party a written request specifying the details of the desired change.
The party receiving the change request shall reply within thirty (30) days, or
such other time as the parties agree upon by a written notice of its desire to
perform or not to perform the requested change. If it is agreed to proceed with
the change, SELLER shall submit a written priced (if any) proposal for the
change. Upon mutual agreement as to the terms of the change, it shall be
incorporated into this CONTRACT via formal amendment signed by an authorized
representative of each party. Unless otherwise agreed to in writing by the
change request and reply, neither party shall be obligated to start work on the
requested change until the formal amendment has been made a part of this
CONTRACT through execution.   17.2   Amendments which do not affect the total
value of this CONTRACT or the quantities to be delivered, can be signed by the
Commander/Deputy Commander, Special Operations Command and the SELLER’S
representative

ARTICLE 18 — PERFORMANCE/WARRANTY BONDS

18.1   The SELLER undertakes to submit within thirty (30) days from notification
of signature of the CONTRACT, an unconditional Performance/Warranty Bank
Guarantee for 10% of the value of the CONTRACT as per specimen given in Annex 5.
  18.2   The Performance/Warranty Guarantee shall be unconditional and valid for
ninety days after the final acceptance date of Products, and thereafter shall be

          DP3/   14    

 



--------------------------------------------------------------------------------



 



    reduced to cover the value of the Products for the warranty period, and
shall automatically be renewed by the guarantor until all obligations have been
fulfilled.   18.3   The amount of the Performance Guarantee shall be
unconditionally payable to the BUYER upon first written demand by him without
reference to the SELLER.   18.4   If the Performance Guarantee amount decreases
due to any deduction from the SELLER’S account or if the value of supplies or
works exceed the amount stipulated in the CONTRACT as a result of extra
requirements or subsequent to variation orders, the SELLER shall upon demand
from the BUYER raises the Performance Guarantee, to an amount equivalent to 10%
of the total amount of the CONTRACT after the increase, within twenty days from
the date of the claim. If the SELLER fails to do so the BUYER reserves the right
to withhold the amount required to replenish the Performance Guarantee from
SELLER’S payment held with him.

ARTICLE 19 —TERMINATION OF CONTRACT

19.1   Notwithstanding anything contained in the provision of Articles 10
Penalties For Late Deliveries & 13 Obligations and Rights hereof should the
SELLER hereto fail to perform or observe any of the obligations or conditions on
his part to be performed or observed under this CONTRACT or fail to meet the
delivery schedule and fail to remedy the breach within 30 days after written
notice from the BUYER to remedy the same, the BUYER shall be entitled, in
addition to and without prejudice to any other remedy available, forthwith to
terminate this CONTRACT   19.2   The BUYER is entitled to call on the Bank
Guarantees of Down payments (if any) and Performance Guarantee. The BUYER
reserves the right to terminate the Supply CONTRACT and forfeit the Performance
Guarantee without prejudice to the claim for compensation upon occurrence of the
following cases:

  •   If the SELLER employs fraud and manipulation in his dealings.     •   If
the SELLER involves himself directly or indirectly in bribing any of the BUYER
Staff and employees or if he participates in activities to cause damage to the
interest of the BUYER.     •   If the SELLER goes bankrupt or insolvent.

ARTICLE 20 — TAXES & DUTIES

20.1   All taxes, duties, stamps and other fees imposed by any authority outside
UAE in connection with the execution of this CONTRACT will be for SELLER’S
account. All taxes, duties, stamps and fees imposed inside UAE to be for BUYER’S
account.

          DP3/   15    

 



--------------------------------------------------------------------------------



 



ARTICLE 21 — SPARES

21.1   The SELLER guarantees to make available at prevailing prices the spare
parts of the Products purchased under this CONTRACT for a period of 20 years
from the date of Final acceptance. If the SELLER continues to support the
Products after 20 years, the SELLER shall make the spare parts available for the
same period.   21.2   The SELLER shall also submit to the BUYER prior to the
first delivery, his quotation for recommended spare parts to cover two years
maintenance of the Products purchased under this CONTRACT   21.3   In case of an
AOG, the SELLER shall supply the ordered spares within the best lead-time from
the receipt of a purchase order from the BUYER.   21.4   The SELLER undertakes
to provide the spares ordered by the BUYER within a 4 month lead-time, from the
receipt of a purchase order from the BUYER.   21.5   A separate Order/CONTRACT
for approved spare parts will be made between the parties if so required by the
BUYER.

ARTICLE 22 — MANUALS & CATALOGUES

22.1   The manuals and catalogues are stipulated in Annex 2 and 9, and will be
in the English language.   22.2   The SELLER undertakes to provide the BUYER
with the manuals and catalogues, as described in Annex 2 and 9, as DDU, Abu
Dhabi, UAE   22.3   The SELLER undertakes to update these documents, as
necessary, for the next 20 years, at the prevailing price to the BUYER. If the
SELLER continues to update the documents after 20 years, the SELLER shall make
these updates available for the same period

ARTICLE 23 — TRAINING

23.1   The SELLER’S detailed training obligations and program is stipulated in
Annex 1 Technical Assistance and Annex 10 Training.

ARTICLE 24 — ASSIGNMENT & BENEFIT

24.1   This CONTRACT and the rights and obligations thereof shall inure to the
benefit of the parties hereto, their respective successors and assigns but no
party can assign this CONTRACT to any third party/person without the written
consent and on terms and conditions acceptable to the other party.

          DP3/   16    

 



--------------------------------------------------------------------------------



 



ARTICLE 25 — INSPECTION

25.1   All materials purchased under this CONTRACT will be
constructed/manufactured in accordance with the specifications agreed upon
between the parties and will be inspected by the SELLER’S own system of
inspecting and quality control. The BUYER, however, reserves the right to send
his representatives, the number of whom shall be agreed with the SELLER, to the
manufacturing plant to be present during inspection.   25.2   The SELLER will
notify the BUYER of the inspection dates. In the event of the BUYER declining to
witness the inspection, or does not respond to the SELLER’S notification within
20 days, the SELLER shall proceed to conduct the inspection, and be authorized
to sign the certificate of conformance.

ARTICLE 26 — ACCEPTANCE

26.1   Factory Acceptance will be carried out by the SELLER according to the
Factory Acceptance Test (FAT) procedure and the Factory Acceptance Certificate
shall be completed as per specimen included hereto under Annex 6. The BUYER,
however, reserves the right to send his representatives, the number of whom
shall be agreed with the SELLER, to the manufacturing plant to be present during
acceptance.   26.2   The SELLER will notify the BUYER of the acceptance dates
two (2) months in advance. In the event of the BUYER declining to witness the
acceptance, or does not respond to the SELLER’S notification within 45 days, the
SELLER shall proceed to conduct the acceptance, and be authorized to sign the
certificate of acceptance.   26.3   A. Final Acceptance Certificate shall be
completed by the BUYER’S representative upon final acceptance of the Products
and the certificate completed as per specimen included hereto under Annex 8  
26.4   The Costs of the BUYER’S representative’s travel, including lodging,
meals, laundry and car, to and from the SELLER’S facility for domestic schedule
meeting as required by this CONTRACT will be arranged and paid for by the BUYER.
  26.5   The SELLER shall assist the BUYER on a best-efforts basis in arranging
for visas and permits for the BUYER’S representatives, for entry into and exit
from the SELLER’S country.

ARTICLE 27 — INDEMNITY

27.1   The SELLER shall indemnify the BUYER against any liability in respect of
damage to property of the BUYER, or a third party or death or injury to the
BUYER or to the BUYER’S personnel or a third party arising solely from the

          DP3/   17    

 



--------------------------------------------------------------------------------



 



    performance of the CONTRACT task by the SELLER’S personnel under the
provision of this agreement, except where such damage is attributable to or
death or injury results from an act of negligence or omission by the BUYER’S
personnel in which event BUYER will be liable.

ARTICLE 28 — POLITICS

28.1   The SELLER’S employees will perform their duties in respect of the
execution of this CONTRACT with care and diligence. They shall refrain from
participating in the politics of the UAE and are forbidden to deal in any
private business for profit in the United Arab Emirates. In the event of such an
occurrence, the SELLER at his own expense will replace the employee upon request
of the BUYER without any loss of time.

ARTICLE 29 — ENVIRONMENTAL CONDITIONS

29.1   The BUYER fully understands the Hoist System HS-29900-59-1 has been
qualified to the environments listed in B-E product specification BDC-302-33
which is representative of the environments anticipated for this type of
equipment when installed and operated on rotorcraft throughout the world.

ARTICLE 30 — MISCELLANEOUS

30.1   It is understood by both parties that the SELLER has not directly or
indirectly entered and will not enter into a consultancy deal or any other
CONTRACT with any of the Commercial firms or companies operating in the UAE, or
any person to act on his behalf as an Agent or Consultant in consideration of
certain amount of fees or remuneration in order to facilitate and promote the
negotiation and finalization of this CONTRACT.   30.2   Similarly it is
understood that no commission, remuneration or fees have been or will be,
through gratuities, gifts or personal payments granted either directly or
indirectly or in any way conferred by the SELLER in connection with this
CONTRACT to any Officer, Personnel or Civilian of UAE Armed Forces, or any UAE
Government Employees working in/outside the country, as a bribe or commission
for securing their signatures in connection with this CONTRACT negotiations or
performance.   30.3   The SELLER also assures that there is no such promise
legally binding on him and if any such commitment or obligations is made in
ignorance by the SELLER with any of the firms or companies of the UAE in the
past the same is hereby considered non binding.   30.4   If the SELLER
contravenes in any way the provision of this Clause and the BUYER brings
evidence to this effect, the SELLER is liable to pay the BUYER a

          DP3/   18    

 



--------------------------------------------------------------------------------



 



    penalty of 30% of the CONTRACT value and the BUYER is entitled to terminate
the CONTRACT without prejudice to his legal rights.   30.5   The SELLER agrees
to update Annex 11 Product Specification with Product specification BDC-302-33
through a proper Amendment once approved from the US government.

ARTICLE 31 — MODIFICATION

31.1   If in the judgement of the Seller and before the actual delivery, certain
modification/alterations are essential for improvement and safety purposes and
such changes do not affect the prices and the delivery schedule, the Seller is
obliged to incorporate the said modification/alteration in the product purchased
under this Contract.   31.2   Any mandatory modification for safety purposes
shall be carried out by the Seller free of cost to the products already
delivered to the Buyer.   31.3   The Buyer may ask the Seller to make proposal
for studies relating to specific modification for the Buyer’s own operational
needs, all cost related to the study and implementation of such specific need
shall be mutually agreed upon.   3.4   The Seller shall inform the Buyer by
fax/telex or any other means of communication immediately of any incident or
accident involving safety of using a product, including the actions to be taken.

ARTICLE 32 — PRIOR AGREEMENT

32.1   The provisions of this CONTRACT supersede all prior representation or
agreements whether oral or written between the parties relating to the subject
matter hereof.

ARTICLE 33 — MAINTENANCE
The seller has agreed to carry out periodical maintenance of the Product
purchased under this Contract according to the maintenance manual free of cost
till the final acceptance of the product.
ARTICLE 34 — TECHNICAL ASSISTANCE

34.1   Technical assistance shall be as specified in Annex 1

ARTICLE 35 — OBSERVATION OF RULES & REGULATIONS

          DP3/   19    

 



--------------------------------------------------------------------------------



 



35.1   During performance of services in the UAE the SELLER’S personnel shall
abide by all rules and regulations existing in the U.A.E.

ARTICLE 36 — EXPORT/IMPORT LAWS

36.1   The supplies covered by this CONTRACT are subject to the USA government
ruling concerning the transfer to, or the use by a third party of the supplies
falling under the category described as “Military Products” under USA government
laws and will require an export license. The parties agree to comply with all
applicable US Export Control Laws.   36.2   All End User Certificates required
will be completed and supplied by the SELLER to the BUYER for signature within
2 months of the CONTRACT coming into force (Article 41). The BUYER will return
the signed and completed End User Certificates to the SELLER within 30 days of
submission by the SELLER, any delay beyond this 30 day period in returning these
End User Certificates, will result in a corresponding delay in delivery of
Products or Services under this CONTRACT.   36.3   All export licenses or
permissions required by the USA Government shall be obtained and secured by the
SELLER as part of the contractual responsibility of the SELLER.   36.4   In the
event U.S. Export License is denied or revoked, the Buyer guarantees to take no
action against SELLER’S Letter of Guarantee for Good Performance and to
immediately return the Letter of Guarantee to the appropriate bank for
cancellation.

ARTICLE 37 — ARBITRATION

37.1   This CONTRACT shall be governed and interpreted in accordance with the
laws of Switzerland   37.2   The SELLER and the BUYER base their relations with
regard to this CONTRACT on the principles of good will and good faith. All
disputes arising in connection with the present CONTRACT, if not amicably
resolved between the parties, shall be finally settled under the rules of
conciliation and arbitration of the International Chamber of Commerce by one or
more arbitrators appointed in accordance with the said rules. The arbitration
shall take place in Lausanne/Switzerland and the arbitrators shall have the
powers of amiable compositor. The decision of the Arbitration shall be final,
binding and enforceable, on the parties. The language of the arbitration shall
be English.

          DP3/   20    

 



--------------------------------------------------------------------------------



 



ARTICLE 38 — ADDRESSES AND NOTICES

38.1   As to the performance of this CONTRACT, any notice correspondence or
communications to be given by one party to the other shall be sent to the
following address:-

  38.1.1   BUYER:

DIRECTOR GENERAL PURCHASING DIRECTORATE
UAE Armed Forces
P.O. Box 2501
Abu Dhabi
UAE
Fax No.+971 2 441.5687
Copy to:
GROUP 18
Special Operations Command
P.O. Box 128889
Fax No +971 2 558 8664

  38.1.2   SELLER:-

Vice President, Programs and Contracts
Breeze-Eastern Corporation
700 Liberty Avenue
Union, NJ 07083
U.S.A.
Fax No. 908-686-9292
e-mail: www.breeze-eastern.com

38.2   In case of change of address by any party immediate notification thereof
will be made by registered airmail to the other party.   38.3   All notices and
communications so addressed shall be deemed to have been received only on their
actual receipt by the other party.

ARTICLE 39 — OFFSETS AGREEMENT

39.1   It is agreed by the BUYER and the SELLER that any Contract or aggregate
of Contracts entered between the two parties, the total of which amounts to US
Ten (10) million Dollars and above, (or the equivalent in other currencies),
shall be subject to the UAE Offsets program.   39.2   The SELLER undertakes to
sign the Offsets Agreement and/or the Supplemental Agreement with the UAE
Offsets Group in respect of such contract(s). It is agreed between the two
Parties that in accordance with Article

          DP3/   21    

 



--------------------------------------------------------------------------------



 



    18 herein the SELLER shall not receive his copy of the CONTRACT unless the
SELLER provides a Clearance Letter signed by an authorized representative of the
UOG confirming that the necessary Documentation has been signed between the
SELLER and UOG

ARTICLE 40 — ENTIRE CONTRACT

40.1   This CONTRACT is executed in the English Language and is comprised of
Volume 1, Articles 1 through 41 with Annexes 1 through 13, which constitute the
entire CONTRACT between the parties.

40.2   Both parties agree that the English language shall be the official
language governing the conduct of the parties under this CONTRACT and all
written or printed material provided by the SELLER and all communications and
correspondence between the parties related to this CONTRACT shall be in the
English language.

ARTICLE 41 — COMING INTO FORCE

41.1   The CONTRACT, five (5) originals and five (5) copies in the English
Language, shall become valid and effective upon signature by the duly authorized
representatives of the BUYER and the SELLER.   41.2   Four (4) originals and
five (5) copies are for the BUYER.   41.3   One (1) original is for the SELLER

          DP3/   22    

 



--------------------------------------------------------------------------------



 



THUS DONE AND SIGNED ON THIS                                         DAY OF
                                                             2007
FOR AND ON BEHALF OF BUYER
GENERAL HEADQUARTERS
OF THE UNITED ARAB EMIRATES
ABU DHABI — UAE
NAME: LT GENERAL HAMAD MOHAMED THANI ALROMAITHI
TITLE: CHEIF OF STAFF, UAE ARMED FORCES
SIGNATURE:                                                                    
             
FOR AND ON BEHALF OF THE SELLER
Breeze-Eastern Corporation
NAME: FRANK WUKOVITS
TITLE: VICE PRESIDENT OF PROGRAMS AND COTRACTS

SIGNATURE:                                                                    
             

          DP3/   23    

 



--------------------------------------------------------------------------------



 



ANNEX 1
Technical Assistance
Breeze-Eastern will make available to the Special Operations Command our
HS-29800 Internally Mounted Hoist (ITAR Controlled Export License required) to
be used as a training aid within the UAE. (This hoist system has been sold in
the past for as much as $190K each).
Breeze-Eastern will also provide 3 days of O level maintenance training in the
UAE for up to 10 students at a mutually agreed time. In exchange, the UAE agrees
to initiate the appropriate steps toward the establishment of a Depot Level
Service Center at a location to be determined. Breeze-Eastern has access to
several, experienced hoist operators with both civil and military experience who
can be used as consultants for your operational training.

          DP3/   24    

 



--------------------------------------------------------------------------------



 



ANNEX 2
Price Breakdown

                                                                      Unit Price
    Extended Price   1.   Part Number     Description     Quantity     (USD)    
(USD)    
 
  HS-29900-59-1*   Rescue Hoist System   10 ea     $229,804.00      
$2,298,040.00  

 

*   Consists of:

2 ea BL-29900-59 Hoist System
2 ea HK-116-3 Hook Assembly
2 ea CP-1700-1 Pendant Assembly
2 ea EC-14170-2 Pendant Cable Assembly
2 ea BL-11140-1 Kit, Pressure Cartridge
1 ea Operation & Maintenance Manual (Hard Copy and CD)

                                  2.  
BL-10653-3
  Load Cable   10 ea   $ 1,550.00     $ 15,500.00   3.  
HK-116-3
  Hook Assembly   4 ea   $ 5,191.00     $ 20,764.00   4.  
KT-444
  Kit Pressure Cartridge   6 ea   $ 1,248.00     $ 7,488.00         4a.  
Sub Total
                      $ 2,341,792.00      
 
                            5.  
BL-29800-1
  Hoist Assembly, Internal   1 ea   No charge       No Charge   6.  
N/A
  Warranty           No Charge       No Charge   7.  
N/A
  Training           No Charge       No Charge   8.  
Shipping/Freight
  DDU Abu Dhabi Int'l Airport**           $ 1,750.00     $ 17,500.00            
TOTAL
                      $ 2,359,292.00  

 

**   Shipping charges are per ship set and based on Inland freight, airfreight
from JFK to Abu Dhabi International Airport and insurance coverage.

Article 7 — Option to Purchase
     HS-29900-59-1* Rescue Hoist System 6 ea

                      Unit Price*   Extended Price Quantity   (USD)   (USD)
 
               
6 ea
  $ 213,970.00     $ 1,283,820.00  
Shipping Freight
  $ 1,750.00       10,500.00    
TOTAL
          $ 1,294,320.00  

 

*   Option Price is valid for order placement within sixty (180) days of the
date the Contract becomes valid and effective.

          DP3/   25    

 



--------------------------------------------------------------------------------



 



ANNEX 3
Delivery Schedule
Delivery Schedule 2007 (or sooner)

              Month   Part Number   Quantity
September 2007
  HS-29900-59-1     1  
 
  BL-10653-3     10  
 
  HK-116-3     4  
 
  KT-444     6  
October 2007
  BL-29800-1     1  
 
  HS-29900-59-1     2  
November 2007
  HS-29900-59-1     2  
February 2008
  HS-29900-59-1     2  
March 2008
  HS-29900-59-1     1  
April 2008
  HS-29900-59-1     2  

 

*   Shipment of the first shipset is contingent upon receipt of our Export
License.

          DP3/   26    

 



--------------------------------------------------------------------------------



 



Annex 4
SPECIMEN OF DOWN PAYMENT GUARANTEE

1)   With reference to the contract no                      , concluded
on                    between GHQ Armed Forces, General Purchasing Directorate,
Abu Dhabi, UAE (hereinafter called the BUYER — 1st party) and
                    ( hereinafter called the SELLER-2nd party) for the supply
of                                         as stipulated in the contract,
stipulating that an amount
of                                                            
USD(                                         Cents, US Dollars), representing
twenty percent (20%) of the value of the contract shall be paid in advance to
the SELLER, we the undersigned undertake to hold at the disposal of the GHQ
Armed Forces, Abu Dhabi the said sum as a guarantee for the advance payment and
it will become effective from the date at which the BUYER makes remittance of
the amount to the account of the SELLER.   2)   This guarantee is
unconditionally payable to the BUYER upon first written demand by him without
reference to the SELLER stating that the SELLER has failed to fulfil the terms
of the contract.   3)   This guarantee shall be valid for the entire period of
the contract but shall be progressively reduced in proportion to the partial
deliveries in accordance with the terms of the contract referred to above by the
amount confirmed by the finance department as having been received towards the
settlement of the advance and will expire automatically upon completion of full
deliveries under this contract without returning the documents to the bank.   4)
  If deliveries are not finalised within the stipulated period of the contract
and the cancellation has also not been notified, the guarantee will
progressively and automatically be extended until such time as the confirmation
is given by the Director Government Accounts, Abu Dhabi Department that either
the delivery of outstanding items is completed or the advance has been fully
recovered.

*Issued by
*Bank incorporated in the U.A.E

          DP3/   27    

 



--------------------------------------------------------------------------------



 



Annex 5
SPECIMEN OF PERFORMANCE/WARRANTY BOND

1)   With reference to the contract no                     , concluded on
                     between GHQ Armed Forces, General Purchasing Directorate,
Abu Dhabi, UAE (hereinafter called the BUYER — 1st party) and
                                         ( hereinafter called the SELLER — 2nd
party) for the supply of                                          and in
accordance with Article 18 of the said contract, we the undersigned undertake to
hold at the disposal of the GHQ Armed Forces, Abu Dhabi the sum of
                                                               USD(
                                                              Cents, US
Dollars), representing ten percent (10%) of the value of the contract as a
guarantee for the fulfillment of the terms and conditions of the contract.   2)
  This guarantee is unconditionally payable to the BUYER upon first written
demand by him without reference to the SELLER stating that the SELLER has failed
to fulfil the terms of the contract. This guarantee shall become effective from
the date indicated below and will remain valid until final acceptance of the
last deliverable item under this contract but shall be progressively reduced in
proportion to the partial deliveries in accordance with the terms of the
contract. This guarantee will then automatically be reduced to an amount of
                                                             USD (
                                                             Cents),
representing five percent (5%) of the value of the delivered equipment, and
shall then remain valid as a warranty guarantee until expiration of the warranty
period as stipulated in Article 14 of the contract.   3)   If the obligations of
the SELLER are not finalised within the stipulated period of the contract and
the cancellation has also not been notified, the guarantee will progressively
and automatically be extended until such time as the confirmation is given by
the Director General Purchasing Directorate, GHQ Armed Forces that the
obligations under the contract are fulfilled.   4)   This guarantee will be
returned upon the fulfillment of the obligations.   5)   Date of
guarantee                    

*Issued by
*Bank incorporated in the U.A.E.

          DP3/   28    

 



--------------------------------------------------------------------------------



 



Annex 6
SPECIMEN FOR FACTORY ACCEPTANCE CERTIFICATE
FACTORY ACCEPTANCE CERTIFICATE

         
CERTIFICATE NO
  :    
 
       
CONTRACT NO
  :    
 
       
DOCUMENTARY CREDIT NO
  :    
 
       
BUYER
  :   GHQ Armed Forces
 
      General Purchasing Directorate
 
      Post Box No. 2501
 
      Abu Dhabi
 
      UAE
 
       
SELLER
  :   Breeze-Eastern Corporation
 
      700 Liberty Ave.
 
      Union, NJ 07083
 
      U.S.A.

We, the undersigned hereby certify that the specific EQUIPMENT/SERVICES as
detailed below have been accepted as per Article 26 of the above Contract.
Payment as per Article 6

                      ITEM NUMBER     DESCRIPTION     DDU PRICE    
1
    Item Description          

         
 
       
AUTHORISED SIGNATURE OF THE BUYER
      DATE

          DP3/   29    

 



--------------------------------------------------------------------------------



 



ANNEX 7
Specimen Delivery Acceptance certificate
DELIVERY ACCEPTANCE CERTIFICATE

         
CERTIFICATE NO
  :    
 
       
DELIVERY NOTE NO
  :    
 
       
CONTRACT NO
  :    
 
       
DOCUMENTARY CREDIT NO
  :    
 
       
BUYER
  :   GHQ Armed Forces
 
      General Purchasing Directorate
 
      Post Box No. 2501
 
      Abu Dhabi
 
      UAE
 
       
SELLER
  :   Breeze-Eastern Corporation
 
      700 Liberty Ave.
 
      Union, NJ 07083
 
      U.S.A.

We, the undersigned hereby certify that the specific EQUIPMENT/SERVICES as
detailed below have been accepted as per Article 26 of the above Contract.
Payment as per Article 6

                      ITEM NUMBER     DESCRIPTION     DDU PRICE    
1
    Item Description          

         
 
       
AUTHORISED SIGNATURE OF THE BUYER
      DATE

          DP3/   30    

 



--------------------------------------------------------------------------------



 



ANNEX 8
SPECIMEN FOR FINAL ACCEPTANCE CERTIFICATE
FINAL ACCEPTANCE CERTIFICATE

         
CERTIFICATE NO
  :    
 
       
CONTRACT NO
  :    
 
       
DOCUMENTARY CREDIT NO
  :    
 
       
BUYER
  :   GHQ Armed Forces
 
      General Purchasing Directorate
 
      Post Box No. 2501
 
      Abu Dhabi
 
      UAE
 
       
SELLER
  :   Breeze-Eastern Corporation
 
      700 Liberty Ave.
 
      Union, NJ 07083
 
      U.S.A.

We, the undersigned hereby certify that the specific EQUIPMENT/SERVICES as
detailed below have been finally accepted as per Article 26 of the above
Contract.
Payment as per Article 6

                      ITEM NUMBER     DESCRIPTION     DDU PRICE    
1
    Item Description          

         
 
       
COMMANDER/DEPUTY COMMANDER
SPECIAL OPERATIONS COMMAND
      DATE

          DP3/   31    

 



--------------------------------------------------------------------------------



 



ANNEX 9
WARRANTY
The SELLER warrants that the Hoist System HS-29900-59-1 delivered under this
contract has been qualified to the environments listed in B-E product
specification BDC-302-33 which is representative of the environments anticipated
for this type of equipment when installed and operated on rotorcraft throughout
the world.
Performance tests shall be performed, supported by the BUYER, prior to usage of
the equipment, if stored more than 6 months.
Within 30 days after discovery of any defect, the BUYER shall notify the SELLER
of such defect, giving all available information to the SELLER so that the
SELLER may determine the proper course of action. Within 10 days of receipt of
this information, the SELLER shall propose to the BUYER to either carry out the
repair/ adjustment / replacement by SELLER at Buyer’s facility or at SELLER’S
facility.
Prior to, or concurrently with shipment of any alleged defective part or parts,
the BUYER shall furnish the SELLER with a Trouble/Failure Report describing its
claim.
The time required for repairing of the items sent back to the SELLER under
Article 14 of the CONTRACT, shall not exceed 90 Days from the date of receipt of
the items by the SELLER. Incase a replacement of part is required the replacing
part/s shall not take more than 14 days from the date of receipt of the items by
the SELLER.
The SELLER will give priority to adjustment / repair / replacement of items
returned under warranty so as to reduce as much as possible the duration of said
adjustment / repair / replacement.
The repaired product will be returned to the BUYER, with an updated warranty
certificate, the original warranty period extended by the actual repair duration
at the SELLER’S service centre.
Should frequent or recurrent failures occur during the warranty period on
SELLER’S equipment, then the BUYER and the SELLER will together investigate the
matter in order to determine the reasons for such frequent failure(s). Following
said investigation results, corrective steps will be defined, including study
and implementation, free of charge, of possible modifications.
In such a case of frequent failure arising during the warranty period, this
warranty for the said failure will extend until such time as a solution is
reached and the failure resolved
This warranty shall apply only to the extent that such equipment have been
properly stored, installed and maintained in accordance with the SELLER’S
recommendations as stated in the Maintenance and Repair Manuals, Service
Bulletins and other instructions issued by the SELLER. This warranty does not
apply if the item has been damaged by misuse (save in the case of the SELLER) or
if modified or repaired by a party other than the SELLER

          DP3/   32    

 



--------------------------------------------------------------------------------



 



This warranty shall apply to any defect arising as a result of incorrect
procedures or information laid down in the documentation, i.e. maintenance
manual(s), pilot manuals(s), provided by the SELLER. Acceptance by the BUYER of
the documentation delivered under this contract does not constitute a waiver of
Article 14 of the CONTRACT.
The items to be returned to the SELLER, shall be marked and packed accordance to
the approved standard of the factory. Each package will be marked and consigned
to:
Breeze-Eastern Corporation
700 Liberty Ave.
Union, NJ 07083

          DP3/   33    

 



--------------------------------------------------------------------------------



 



ANNEX 10
TRAINING
CABLE MANAGEMENT/LINE MAINTENANCE
TRAINING SYLLABUS
FOR HS-29900-XX RESCUE HOIST SYSTEM

1.0   INTRODUCTION   1.1   This training plan is addresses Cable Management and
Line Maintenance Training for the HS-29900-XX Rescue Hoist System. The Rescue
Hoist System is comprised of a Hoist Assembly, Pendant Control and Grip
Assembly, Crew Control Panel Assembly, and Pilot Control Panel Assembly.   2.0  
SCOPE   2.1   The Training Program will provide Breeze-Eastern recommendations
for maintenance, removal and replacement of components at the Line Level of
Maintenance.   2.2   Training will also include instructions on how to operate,
maintain, repair, and test the equipment, and detail the interrelationship
between the Hoist, Controller and Pendant Control Assembly.   2.3   Training may
be conducted at either Breeze-Eastern’s Union, NJ facility or at the user’s
facility. However, it is the responsibility of the user to supply a Rescue Hoist
System for this training, either shipped to Breeze-Eastern prior to this
training, or installed on the aircraft at an user’s facility. One (1) instructor
from Breeze-Eastern are required for this course.   3.0   PURPOSE   3.1   The
purpose of the training session is to provide the student(s) with the knowledge
and know-how to operate, maintain and repair the equipment in support of line
level activities.   4.0   TRAINING COURSE   4.1   The training courses will be
conducted and accomplished in two (2) working days. Each day shall consist of 8
hours per day plus one hour lunch break.   4.2   The course content will be
based on 10% theory and 90% practical.   4.2.1   Theory will consist of
Breeze-Eastern system information and design, theory of operation, detailed
information on replacement of LRU’s and SRU’s, test equipment and testing.

          DP3/   34    

 



--------------------------------------------------------------------------------



 



4.2.2   Practical Training will be a “hands-on” demonstration. Line level
maintenance for the Hoist Assembly, Controller and Pendant will include as a
minimum:

  a.   Operation     b.   Flight Line Handling Techniques     c.   Cable Reel-In
and Cable Reel-Out     d.   Cable Inspection and Maintenance     e.   Pre-Flight
Inspection     f.   Post-Flight Inspection     g.   Periodic Inspection and
Criteria     h.   Load Ring/Sling Rollover on Hoist Cable Hooks     i.  
Operation of Limit Switches     j.   Adjustment of Limit Switches     k.   Cable
Removal and Replacement
    l.   Tension Roller Removal and Replacement     m.   Swivel Hook Removal and
Replacement
    n.   Bumper Assembly Removal and Replacement     o.   Cable Cutter Removal
and Replacement     p.   Motor Assembly Removal and Replacement
    q.   Controller Assembly Removal and Replacement     r.   Control Pendant
Assembly Removal and Replacement
    s.   Crew Control Pane Assembly Removal and Replacement     t.   Pilot
Control Panel Assembly Removal and Replacement

5.0   DOCUMENTATION   5.1   The training documentation will be an Operation and
Maintenance Manual for the HS-29900-XX Rescue Hoist System, as well as
applicable Breeze-Eastern assembly and subassembly drawings. Quantity one hard
copy for each student and one softcopy for the whole training session.   6.0  
PERSONNEL   6.1   Breeze-Eastern will provide all necessary personnel required
to train the students in line level maintenance for the Rescue Hoist System.

It is recommended that no more than ten (10) students attend the training
session.

          DP3/   35    

 



--------------------------------------------------------------------------------



 



ANNEX 11
PRODUCT SPECIFICATION
(GRAPHIC) [y48038y4803801.gif]
HS-29900 SYSTEM INTERFACES (TYPICAL)
 

                       
PERFORMANCE (TYPICAL)
                    DISPLAYS
Rated load
  600 lb (272 kg)             Digital cable payout
Speed @ 600lb 0-350 ft/min
    (01.78m/s)           Motor Hot
Cable length
  295 ft (90 m)             Full In
System weight
  110 lb (50 kg)             Full Out
 
                    Cycle counter
 
                     
POWER REQUIREMENTS (Aircraft Supply)
                  SAFETY FEATURES
Voltage
  115 VAC, 3ph, 400 HZ             Electronic overload protection
Electric current
  24 A/Phase             Safety clutch
Control power
  28 VDC, 5A             Redundant limit switches
Cable cutter
  28 VDC, 5 A pulse             Mechanical reif-safe brake
 
                    Cable tension control (bidirectional)
HOIST CONTROL
                    Automatic slowdown at travel ends
Operator
  Up/Down variable speed             Redundant cable cut switches
Pilot
  Up/Down fixed speed             Cable four sensor
 
                     
 
                    OPTIONAL FEATURES
 
                    Various- control pendant designs
 
                    Various hook designs
 
                    Various control station designs
 
                    Hover trim / search light control
 
                    NVG compatible displays

          DP3/   36    

 



--------------------------------------------------------------------------------



 




Annex 12
SPECIMEN OF CERTIFICATE OF ORIGIN



CERTIFICATE
OF
ORIGIN
I, undersigned                                                             ,
Manager, of Company Name, Company address,
Certify that:

                          DESIGNATION     P/N                                  
                                                                           

Shipped under packing list N°                                          on
                                         200x
Are of US origin

            Location, Date

Stamp of the Company
Signature
            Title         

          DP3/   37    

 



--------------------------------------------------------------------------------



 



         

ANNEX 13
Specimen of Conditions of Storage and Conditioning Requirements Sheet

                         
Manufacturer’s Name:
  Breeze-Eastern Corporation       Date: 1/22/07    
 
               
Equipment Designation:
  HS-29900-59            
 
               
Manufacturer’s P/N:
  HS-29900-59   Yes o No o        
P/N: Limited calendar operating material
           
 
               
STORAGE
               
 
               
Limited Storage Material:
      Yes þ No o        
Maximum duration (months)
  36 Months            
 
               
Specific actions during storage:
      Yes o No þ        
 
                Specific actions at limit of storage:            
 
               
To be scrapped:
      Yes o No þ        
 
               
To be revalidated:
      Yes þ No o        
 
               
Works to be done:
  ATP, BQC-284-985            
 
                Specific storage conditions (Position, temperature, etc.):      
     
-40° C to+85° C
      Yes þ No o        
Humidity (max): 80% per DO-160D, section 4, section 6, category A
           
 
               
CONDITIONING
                Specific conditioning conditions:            
- in the short term:
  In Breeze-Eastern   Yes þ No o        
 
     original container.            
•   Description:
               
See TD-00-018 for specific instructions.
           
 
               
- in the long term:
  Inspection, Test   Yes þ No o        
 
               
•   Description:
               
See TD-00-018 for specific requirements.
                                      Breeze-Eastern Corporation       UAE      
              Name: T. F. McLoughlin                
 
                            Date:   January 22, 2007                
 
                           
Signature:
               
 
               
 
                         

          DP3/   38    

 